UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                               -x


MICHAEL BINDAY,                                 :      Case No. 12-cr-00152-CM
       Petitioner
       v.                                       :
UNITED STATES OF AMERICA,
       Respondent.                              :

                                               -x


NOTICE OF MOTION AND MOTION FOR BAIL PENDING RESOLUTION OF
                    MOTIONS PURSUANT TO SECTIONS 2255/2241


       PLEASE TAKE NOTICE that Michael Binday, by his counsel David W. Shapiro,
hereby moves to be released on bail pending resolution of his pending motion to vacate
his conviction and sentence pursuant to 28 U.S.C. §§ 2255 and 2241, pursuant to the
authority of this Court to grant bail when an inmate demonstrates a substantial claim and
extraordinary circumstances.
  MEMORANDUM OF LAW IN SUPPORT OF MICHAEL BINDAY’S MOTION FOR

           BAIL PENDING RULING ON HIS 28 U.S.C. § 2255/2241 MOTION



   PROCEDURAL BACKGROUND AND RECENT LEGAL DEVEOPMENTS

       On July 31, 2014, Michael Binday was convicted of mail and wire fraud after trial.

After his conviction was affirmed on appeal, he moved for rehearing en banc and for

certiorari because the government’s theory of “property” was inconsistent with Supreme

Court precedent in Skilling v. United States, 130 S. Ct. 2896 (2010), and Cleveland v.

United States, 531 U.S. 12 (2000). The Second Circuit denied his rehearing petition, and

the Supreme Court denied certiorari.

       On May 7, 2020, the Supreme Court decided Kelly v. United States, 140 S. Ct.

1565 (2020), and it ruled that the government must prove the defendant’s object was to

obtain property, in contrast to the Second Circuit’s construction that “the mail and wire

fraud statutes do not require a defendant to obtain or seek to obtain property,” United

States v. Finazzo, 850 F.3d 94, 107 (2d Cir. 2017). In Kelly, the government claimed that

the Port Authority’s “control” over a bridge’s lane allocation was “property,” such that

defendants’ scheme to “commandeer” that right violated the wire fraud statute. Id. at

1569. The Supreme Court said no and explained the right to “control” access to the

bridge was not “property.” While defendants had “exercised” (for selfish reasons) the

Port Authority’s “regulatory rights of allocation, exclusion, and control,” such rights were

not “property” protected by the fraud statutes. Id. at 1572-73




                                             2
       More recently, the Supreme Court vacated the judgment in United States v.

Blaszczak, 947 F.3d 19, 32-33 (2d Cir. 2019), cert. granted, judgment vacated sub nom.

Olan v. United States, 141 S. Ct. 1040 (2021), at the government’s request and in light of

Kelly. On remand to the Second Circuit, and on April 2, 2021, the government confessed

error, conceding that the “predecisional confidential information” of a government

agency (the CMS) was not property, contrary to the Second Circuit’s conclusion that it

was. The government admitted that a putative victim’s labor and resource costs do not

constitute property unless the defendants sought to obtain those resources through

material and knowing false statements. The government asked the Second Circuit to

reverse the defendants’ fraud convictions.

       Binday incorporates the facts and legal arguments of his 2255 motion in this

motion for bail.



                      FACTS RELEVANT TO THIS MOTION

       On July 1, 2016, Michael Binday surrendered to begin serving his 144-month

prison sentence. He has served 57 months. According to the Bureau of Prisons

calculation on the inmate locator website, Binday will be released September 20, 2026

(and likely would be released to home confinement in March 2026). In addition, because

of his age, Binday could be released to home confinement on June 30, 2024 under the

elderly home confinement provisions (and that does not include good time credits).

       These calculations do not consider other credits against his sentence to which

Binday may be entitled, such as Earned Time Credits under the First Step Act and early


                                             3
release under the pending COVID–19 Safer Detention Act of 2021. If and when those

credits are applied, Binday believes he has now served 50% of his sentence.



                                      ARGUMENT

BINDAY HAS RAISED SUBSTANTIAL CLAIMS IN HIS 2255/2241 MOTION AND
EXTRAORDINARY CIRCUMSTANCES EXIST TO JUSTIFY RELEASING HIM ON
                            BAIL

       A “district court has inherent power to enter an order affecting the custody of a

habeas petitioner who is properly before it contesting the legality of his custody.” Ostrer

v. United States, 584 F.2d 594, 596 n.1 (2d Cir.1978) (citing Johnston v. Marsh, 227 F.2d

528, 531 (3d Cir. 1955)). The Second Circuit has recognized that a habeas petitioner

should be granted bail when “‘extraordinary or exceptional circumstances exist which

make the grant of bail necessary to make the habeas remedy effective.’” Id. (quoting

Calley v. Callaway, 496 F.2d 701, 702 (5th Cir.1974)). See Mapp v. Reno, 241 F.3d 221,

226 (2d Cir. 2001) (“Petitioner must demonstrate that the habeas petition raise[s]

substantial claims and that extraordinary circumstances exist[] that make the grant of bail

necessary to make the habeas remedy effective”).

       Where a defendant shows that a change in the law has made the conduct for which

he was convicted no longer criminal, he has established both a substantial claim and an

extraordinary circumstance justifying bail pending final resolution of a 2255 motion. See

Binion v. United States, 352 U.S. 1028, 1028 (1957); United States v. Thompson, 152 F.

Supp. 292 (S.D.N.Y. 1957) (where defendant had served more time in prison than that

which the Supreme Court might deem constitutional in a case in which the Court had


                                             4
accepted certiorari, the defendant was admitted to bail). Otherwise, the defendant who

has not committed a crime will remain in prison during the necessarily extended process

of reviewing, deciding, and appealing his 2255 motion. See United States v. Geddings,

2010 WL 2639920 at *1 (June 29, 2010 E.D.N.C.) (granting bail to defendant convicted

of fraud on a theory of fraud rejected by the Supreme Court in Skilling).

       Here, Binday has established a substantial claim and extraordinary circumstances.

       Binday’s Substantial Claim

       Binday was convicted of fraud for depriving insurers of information relevant to

their decisions to enter into insurance contracts. The Second Circuit relied on “four

specific discrepancies or harms” to the insurers from selling STOLI policies, and

“reputational concerns,” which denied the insurers the “right to control” their “assets” to

affirm Binday’s conviction. United States v. Binday, 804 F.3d 558, 567, 570, 573 (2d

Cir. 2015). That decision was consistent with Second Circuit precedent because, as

explained by Judge Kaplan in Gatto and as the Second Circuit held in Finazzo, the

government need not prove that a defendant sought to obtain any property. However,

according to the Supreme Court in Kelly, deceit accompanied by incidental economic

harm to the victim is not fraud unless the defendant’s object was to obtain money or

property for himself or others.

       Now the government has conceded in Blaszczak that the economic effects of

deceptions like Binday’s cannot be considered “property.” It conceded that, after Kelly,

the “confidential information at issue in this case” – that is, the CMS decision-making

process concerning “upcoming changes to agency rules governing reimbursement rates”


                                             5
– “does not constitute ‘property’” because, even though the CMS invested time and

resources into generating the confidential information, the defendants’ object was not to

obtain those resources. Brief on Remand for the United States at 3, 8, 13. (A copy of the

government’s brief is attached as an exhibit to this motion.)

       With respect to just one criminal charge against the defendants (fraud against the

government under 18 U.S.C. § 371), the government argued that there was a Yates v.

United States, 354 U.S. 298 (1957), error (legally valid and invalid criminal liability

theories in the same case), but the error was harmless. Its reasoning regarding section

371 is irrelevant here. What is significant is that the government did not argue that other

formulations or characterizations of property interests in the case were proper for the wire

fraud convictions or that the Kelly error was harmless.

       It is therefore relevant to Binday’s motions to review the property identified by the

government and the Second Circuit in Blaszczak. The government argued on appeal that

there was sufficient evidence to convict the defendants because “confidential government

information,” like the confidential business information in Carpenter v. United States,

484 U.S. 19, 27 (1987), has value and is therefore property. Brief of the United States,

United States v. Blaszczak, Case No. 18-2811, Doc. 201 at 106-07. It asserted that

Cleveland was inapposite because the decision “narrowly” held that an unissued license

in the government’s hands is not property, id. at 107, 109. Citing Fountain (which

Binday discussed at page 20 of his pending 2255/2241 motion), the government argued

that it does not matter that a right to regulate versus a right to revenue is implicated by the

defendant’s conduct because “confidential information … has long been recognized as


                                              6
property … and the fraud statutes likewise forbid its misappropriation.” Id. at 110. It

contended that the defendants interfered with CMS’s “right to control its confidential

information” and thus violated the fraud statutes. Id. at 59, 67, 126, 127, 130.

       In affirming the convictions, the Second Circuit embraced the government’s

narrow view of Cleveland, reaffirmed its broad construction of the word “property” to

include the right to control (or, as the Second Circuit phrased it in Blaszczak, the “right to

exclude”), and reiterated its belief that the government need not prove the defendant’s

object was to obtain the identified property (as opposed to causing incidental economic

harm). It held that “property” means “something of value”; confidential information has

value and thus can be “property”; courts have “consistently rejected attempts” to apply

Cleveland’s holding “expansively”; CMS’s “right to exclude” the public from its internal

(confidential) information is property; and CMS had an economic interest in that

confidential information because it invested “time and resources into generating” its

“nonpublic predecisional information.” Blaszczak, 947 F.3d at 32-33.

       That holding conflicted with Kelly, according to the government. A person who

interferes with a putative victim’s decision-making, right to control, right to exclude, etc.

through false statements or otherwise cannot be guilty of fraud without proof that his

object was to obtain those rights (which must be traditional concepts of property) for

himself or others. Without that proof, any economic harm or impact on the victim is

incidental to the deceit, but not criminal. Moreover, prosecutors cannot claim that

“property” means one thing for the government and another for businesses or individuals.

“Object” and “obtain” mean the same thing in all mail/wire fraud prosecutions.


                                              7
       The government’s confession of error in Blaszczak confirms that Binday’s current

2255/2241 motion is meritorious: the object of his conduct was to buy and pay for

insurance, while earning commissions on the sales. The “property” identified by the

government – lower profits from STOLI policies and reduced reputation – were

incidental economic harms that do not constitute property because Binday did not seek to

obtain either one (even assuming one can obtain another’s lower profits and reputation in

the circumstances of Binday’s case). “Predecisional confidential information” is just

another way to express the “right to control” one’s decision-making process.

       In Binday’s case, the government did not contend that the insurers’ lower profits

and negative reputational impacts were Binday’s object. To the contrary, the government

contended that Binday lied to earn commissions for fully paid policies. Binday wasn’t

trying to damage the insurers; he was trying to buy and pay for insurance policies.

       Moreover, the jury instructions did not limit the jury’s consideration to Binday’s

object and explain that incidental economic harm does not constitute property unless it is

the defendant’s object. The jury was therefore authorized to convict Binday solely on his

deceptive statements in insurance applications and without regard to the object of his

conduct or the incidental nature of the economic harm caused to the insurers.

       Binday’s prosecution was grounded in theories that are not crimes; there are no

alternative, legal theories to which the government may point to support the convictions;

and there are no separate counts charging other crimes or particular transactions untainted

by the government’s illegal theory.

       Extraordinary Circumstances Support a Release on Bail


                                             8
       Binday has completed a significant part of his prison sentence. He is eligible for

release to home detention; the ordinary delays inherent in motion practice and appeals

may, and likely will, extend for at least one year and maybe more. Given the tenuous

nature of Binday’s conviction, fairness dictates in favor of his release on bail. Having

fully complied with all conditions of his release pending trial and appeal, and thereafter,

Binday has proved himself to be an excellent candidate for bail.

                                     CONCLUSION

       For the foregoing reason, Binday respectfully requests that this Court order that he

be released on bail immediately.

                                                  Respectfully Submitted,




                                                  ____________________________
                                                  David W. Shapiro, NY Bar #2054054
                                                  The Norton Law Firm
                                                  dshapiro@nortonlaw.com




                                             9
